Citation Nr: 1532871	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's brother


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The claim on appeal was presented as one of service connection for PTSD.  The record reflects diagnoses of other psychiatric disabilities, to include panic disorder and anxiety disorder.  Under the U.S. Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) it has been re-characterized as a claim of service connection for a psychiatric disability, however diagnosed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he suffers from a psychiatric disability due to treatment by his superiors in service.  VA treatment records show that panic disorder and anxiety have been diagnosed and that the Veteran receives ongoing VA psychiatric treatment.  

At the March 2015 Board hearing, the Veteran testified that he was discharged due to being "dangerous" after he hit another service member.  Available personnel records show that in September 1976, the Veteran struck a private in the face.  The Veteran's complete service personnel records are pertinent to the issue on appeal, are constructively of record, and must be secured. 

Further, at the March 2015 Board hearing, the Veteran indicated that he would submit additional evidence and that he did not want to waive AOJ consideration of such evidence.  Under 38 C.F.R. § 20.1304, any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  Under a recent amendment, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02. 

Additional medical evidence to the Board was received in April 2015.  No waiver for AOJ consideration has been received and as the Veteran's substantive appeal was received prior to February 2013, the recent amendment allowing for Board consideration does not apply.  As the newly received evidence is pertinent to his claim, has not been considered by the AOJ, and the Veteran specifically did not waive initial AOJ consideration of this evidence, a remand for such action is necessary.  See Disabled American Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, VA treatment records show that a VA clinical social worker has indicated that the Veteran's psychiatric disability may be related to service.  The Veteran has not been afforded a VA examination in connection with this claim.  As the record shows diagnoses of various psychiatric entities and because there is evidence suggesting a connection between the Veteran's psychiatric disability and his military service, an examination to secure a nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of psychiatric treatment he has received since his discharge from active duty, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete clinical records of the treatment identified.  The Veteran should be notified if any records identified are not received pursuant to the AOJ's request. Whether or not he responds, the AOJ should secure complete records of all VA psychiatric treatment he has received (not already associated with the record).

2.  The AOJ should obtain all of the Veteran's available service personnel records and associate them with the record.  The AOJ must document all efforts to obtain such records.

3.  When the development sought above is completed, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be advised of the Veteran's alleged stressors in service, and further advised which stressors are corroborated by credible supporting evidence.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities found.

(b) Specifically, does the Veteran warrant a diagnosis of PTSD based on a corroborated stressor event in service?  If not, please identify what is needed for such diagnosis that is lacking.  Please discuss sufficiency of the stressors described (to support a diagnosis of PTSD) and identify the symptoms that support any diagnosis of PTSD.

(c) As to each psychiatric disability entity other than PTSD diagnosed, please indicate whether such is  at least as likely as not (a 50 percent or better probability) related to the Veteran's military service.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

4.  Following completion of the above and any further development deemed necessary, the AOJ should readjudicate the claim seeking service connection for a psychiatric disability (to include panic disorder, anxiety disorder, and PTSD).  If it remains denied, the AOJ should issue an SSOC and afford the Veteran the opportunity to respond.  The case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

